41 So.3d 988 (2010)
Gilberto BACALLAO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1644.
District Court of Appeal of Florida, Third District.
August 4, 2010.
Gilberto Bacallao, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
The denial of Appellant's Rule 3.800(a) motion is affirmed without prejudice to the extent Appellant is challenging the Florida Parole Commission's determination of his release date. Appellant may file a proper petition in the appropriate jurisdiction. See Sheley v. Fla. Parole Comm'n, 720 So.2d 216, 217 (Fla.1998) ("[A Petition for Writ of] Mandamus is an accepted remedy for reviewing an order of the Florida Parole Commission.").